—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated January 13, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The complaint does not contain any allegations upon which a viable cause of action may be based (see, Trott v Merit Dept. Store, 106 AD2d 158). The plaintiffs attempt to assert a new cause of action by resort to the bill of particulars is improper (see, Lewis v Village of Deposit, 40 AD2d 730, affd 33 NY2d 532). Thus, the Supreme Court properly dismissed the complaint. Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.